FILED
                               FOR PUBLICATION                               NOV 25 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In the Matter of: BELLINGHAM                    No. 11-35162
INSURANCE AGENCY, INC.,
                                                D.C. No. 2:10-cv-00929-MJP
              Debtor,                           Western District of Washington,
                                                Seattle

EXECUTIVE BENEFITS INSURANCE
AGENCY,                                         ORDER

              Appellant,

  v.

PETER H. ARKISON, TRUSTEE, solely
in his capacity as Chapter 7 Trustee of the
estate of Bellingham Insurance Agency,
Inc.,

              Appellee.


Before: KOZINSKI, Chief Judge, PAEZ, Circuit Judge, and COLLINS, District
Judge.*

       The United States’s motion for a 45-day extension of time to respond to this

court’s November 4, 2011 order is GRANTED. Any amicus brief or motion to



       *
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.
intervene by the United States must be filed on or before January 19, 2012. The

time for other amici to respond to this court’s November 4 order is similarly

extended.